DETAILED ACTION
This office action is in response to the amendments/remarks filed on 12/20/2021. Claims 1, 5-19, 21 are pending; claims 1, 5-11, 13, 16, 19 have been amended; claims 2-4, 20 are canceled; claim 21 is added.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/20/2021 has been considered by the examiner.
Response to Amendment
The previous claims objections have been withdrawn in light of applicant’s amendment to claims 16, 19.
Allowable Subject Matter
Claims 1, 5-19, 21 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record alone or in combination neither discloses nor renders obvious a power transfer assembly for a motor vehicle having a powertrain and a pair of wheels; specifically, “the torque transfer coupling being configured as a multi-plate clutch assembly having a first clutch member driven by the input shaft, a second clutch member driving the pinion shaft, and a clutch pack of alternating first and second clutch plates operably disposed between the first and second clutch members; wherein the lubricant transmitted via the conduit unit is discharged in the shaft chamber, and 
The prior art of record alone or in combination neither discloses nor renders obvious a power transfer assembly for a motor vehicle having a powertrain and a pair of wheels; specifically, “wherein the collector unit includes a collector plate segment surrounding a portion of the ring gear, a collector reservoir segment defining the collection reservoir, and a connector segment in fluid communication with the collection reservoir and which extends into the pinion chamber, and wherein the conduit unit is in fluid communication with the connector segment of the collector unit” and in combination with the remaining structure of claim 16.
The prior art of record alone or in combination neither discloses nor renders obvious a power transfer assembly for a motor vehicle having a powertrain and a pair of wheels; specifically, “wherein the collector unit is fixed to or formed integrally with Page 7 of 11U.S. Application Serial No. 16/497,709 Attorney Docket: 025065-01729/710974US the housing and configured to include a collector plate segment arranged in proximity to the ring gear for capturing lubricant splashed from the ring gear, a collector reservoir segment defining the collection reservoir, and a connector segment in fluid communication with the collection reservoir, and wherein the conduit unit is attached to the connector segment and extends through the pinion chamber for discharging the lubricant in the shaft chamber” and in combination with the remaining structure of claim 19.
The prior art of record alone or in combination neither discloses nor renders obvious a power transfer assembly for a motor vehicle having a powertrain and a pair .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lillian T Nguyen whose telephone number is (571)270-5404. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571) 270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

/ERNESTO A SUAREZ/Supervisory Patent Examiner, Art Unit 3659                                                                                                                                                                                                        



/LILLIAN T NGUYEN/Examiner, Art Unit 3659